Citation Nr: 0201248	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  98-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945, and died on December [redacted], 1997.  The appellant 
is the veteran's widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought.  
Following receipt of the appellant's timely appeal, the Board 
reviewed the case and by a Remand of August 1999, referred 
the case back to the RO for further development.  

Among the issues referred back for development was a claim of 
entitlement to service connection for headaches for accrued 
purposes.  That claim was denied on the merits by a June 2000 
rating decision, and also in June, the appellant filed a 
timely Notice of Disagreement (NOD) with respect to that 
issue.  Following submission of the June 2000 NOD, the 
appellant's service representative, on April 16, 2001, 
indicated that the appellant wished to appeal the June 2000 
rating decision.  The April 16, 2001 statement did not make 
reference to a Statement of the Case (SOC), and there is no 
date stamp to indicate when the document was actually 
received.  On April 24, 2001, the RO issued an SOC which 
addressed the issue of entitlement to service connection for 
headaches for accrued purposes.  No further statement was 
received from the appellant until December 2001, when a 
statement was submitted by the appellant's representative, 
which further indicated that she wished to appeal the RO's 
June 2000 denial of service connection for headaches for 
accrued benefits purposes.  

The Board observes that as the document of April 16, 2001, 
was submitted before the SOC addressing the issue of 
entitlement service connection for headaches was issued, such 
statement cannot be accepted as a substantive appeal.  See 
generally 38 C.F.R. §§ 19.29, 19.30, 20.202, 20.302 (2001); 
66 Fed. Reg. 50,318, 50,319 (October 3, 2001) (to be codified 
as amended at 38 C.F.R. § 20.302(b)(2) and at 38 C.F.R. 
§ 20.304).  Moreover, inasmuch as the representative's 
statement of December 2001 was not submitted within one year 
of the original decision, or within 60 days of the April 2001 
SOC, such cannot be considered a timely appeal.  Accordingly, 
the Board finds that the issue of entitlement to service 
connection for headaches for accrued benefits purposes is not 
currently in appellate status, and the Board does not have 
jurisdiction to further address or to adjudicate that issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
providing notice of the type of evidence necessary to 
substantiate her claim, and to the extent practicable, has 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of this appeal.  

2.  The veteran's death certificate shows that he died on 
December [redacted], 1997, of intracerebral hemorrhage.  

3.  At the time of his death, service connection was in 
effect for residuals of a fracture of the right femur with 
marked impairment of knee function and 11/2 - inch shortening 
of the right lower extremity, assigned a 40 percent 
evaluation; residuals of scarring of the nose, assigned a 10 
percent evaluation; and for lumbosacral strain, evaluated as 
10 percent disabling.  A combined 50 percent disability 
evaluation had been in effect from April 15, 1969.

4.  There is no objective medical evidence to establish any 
medical nexus between any incident of the veteran's active 
service, to include his service-connected disabilities, and 
the intracerebral hemorrhage listed as the cause of his 
death.  

CONCLUSION OF LAW

A service-connected disability did not hasten, cause, or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran died as a result of 
injuries sustained during his active service.  She maintains, 
in substance, that the headaches he was shown to experience 
in the years following his discharge from service were 
indicia of a more significant medical disorder which 
ultimately caused his death by an intracerebral hemorrhage.  
Accordingly, she maintains that a grant of service connection 
for the cause of the veteran's death would be appropriate.  
In such cases, the VA has a duty to assist the appellant in 
developing facts which are pertinent to such claims.  

During the pendency of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 C.F.R. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
service connection for a cause of death.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Other than the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

Pursuant to the VCAA, the VA has a duty to notify the 
appellant and her representative of any information and 
evidence necessary to substantiate a claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c).  

In the present case, the RO provided the appellant with 
specific information about the VCAA in the SOC issued in late 
April 2001.  The RO provided the appellant with information 
about the duty to notify and the duty to assist in 
development.  In that SOC, the RO specifically informed the 
appellant that she had previously been advised that 
additional evidence was needed to establish her claim, that 
she had not responded, and that she was being afforded 
another opportunity to identify evidence which might be 
relevant.  She was also advised that the RO would then assist 
her to obtain any evidence she identified.

In addition to the specific information in the April 2001 SOC 
regarding the evidence required and VA's duty to assist and 
notify the appellant, the appellant was notified by the 
Board's August 1999 Remand that the issue of entitlement to 
service connection for headaches, for accrued purposes, could 
affect the outcome of the claim for service connection for 
the cause of the veteran's death.  That Remand informed the 
appellant of the theories under which she could seek 
benefits, and described the types of records the appellant 
could identify which might be relevant.  

In August 1999, the RO notified the appellant of the evidence 
required to establish her claim, and furnished release of 
information forms which could be used to identify medical 
records which might be relevant.  The appellant did not 
respond.  In April 2000, the RO issued a statement of the 
case (SOC) addressing the issue of entitlement to service 
connection for the cause of the veteran's death.  The SOC 
listed the evidence received and set out the applicable laws 
and regulations, including 38 C.F.R. § 3.312.  The RO 
explained why service connection was not granted for the 
cause of the veteran's death based on the evidence of record.  
The appellant did not respond to this SOC.

In April 2000, the RO also issued a rating decision 
addressing the appellant's claim that the veteran was 
entitled to an increased evaluation for a fracture of the 
right femur, for purposes of accrued benefits.  In June 2000, 
the RO issued a rating decision addressing the claim of 
entitlement to service connection for headaches, for accrued 
purposes.  In April 2001, the RO issue another SOC addressing 
each of these issues.  The appellant did not identify any 
additional relevant clinical or other records.

The Board finds that the appellant has been provided adequate 
notice as to the evidence needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the statements and supplemental 
statements of the case, in addition to the Board's August 
1999 Remand Order and later correspondence to the appellant, 
have provided her with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate her claim.  The Board finds, therefore, that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed, nor does VA have any additional duty to assist the 
appellant to identify evidence which might support her claim.  
The duty to the appellant, including under the VCAA, has been 
met.    

The Board also finds that, to the extent practicable under 
the particular circumstances of this case, all evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  Here, the veteran's 
service medical records and records of treatment immediately 
following his active service have been obtained and 
associated with his claims file.  In addition, reports of VA 
rating examinations dating from June 1946 to August 1969 have 
been associated with the claims file.  The record does not 
reflect that any further correspondence in connection with 
any claim was received from the veteran until shortly before 
his death in December 1997.  Over the course of her appeal, 
the VA has requested, most recently by letter of August 1999 
and in correspondence attached to the Supplemental Statement 
of the Case in April 2001, that the appellant identify any 
and all health-care providers or to identify any medical 
evidence indicating treatment the veteran may have undergone 
prior to the time of his death.  

The appellant failed to respond to the VA's queries, and 
evidence which might have been helpful to her appeal could 
therefore not be obtained.  Accordingly, other than the 
veteran's death certificate, the most recent medical evidence 
of record is the report of the August 1969 VA rating 
examination report.  The Board also observes that the 
appellant withdrew an earlier request to appear at a personal 
hearing.  Given that the appellant has been thus far 
unresponsive to the Board's requests for information, and the 
RO's multiple requests for evidence, and the numerous 
opportunities afforded the appellant to identify relevant 
evince, and given that the veteran is deceased, the Board is 
unable to identify any additional relevant evidence which 
might be available in connection with this appeal.  

The Board therefore concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, no further 
assistance to the appellant regarding the development of 
evidence is required, and would otherwise be unproductive.  

Generally, service connection for the cause of a veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed materially to the 
cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death where such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death, 
that if it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a casual connection.  Id.    

As noted, the veteran's death certificate shows that he died 
on December [redacted], 1997, of an intracerebral hemorrhage.  No 
other conditions were listed as the cause of his death.  At 
the time of death, service connection was in effect for 
residuals of a fracture of the right femur with marked 
impairment of knee function and a 11/2-inch shortening of the 
right lower extremity, evaluated as 40 percent disabling; 
residual scarring of the nose, evaluated as 10 percent 
disabling; and for lumbosacral strain, evaluated as 10 
percent disabling.  At the time of the veteran's death, a 
combined 50 percent disability rating was effective, dating 
back to April 15, 1969.  

As discussed, the record does not contain any medical 
evidence dating from August 1969 to the time of the veteran's 
death, and attempts to obtain the pertinent information 
necessary to facilitate acquisition of such records were 
unsuccessful.  The appellant failed to respond to any of the 
VA's requests for information.  The veteran's service medical 
records show that he had been involved in a serious motor 
vehicle accident in April 1945, and had been hospitalized for 
injuries to his right leg and lacerations to the face and 
forehead.  The veteran had reportedly been rendered 
unconscious in the accident, and an undated service medical 
treatment record indicates that he had sustained a cerebral 
concussion.  

Following his discharge from service, the veteran underwent a 
VA rating examination in June 1946 in which he reported 
having been rendered unconscious for some 20 hours following 
the accident.  He complained of experiencing severe headaches 
approximately four or five times weekly afterwards.  In 
addition to diagnoses pertaining to his facial lacerations 
and right leg injuries, a history of post-traumatic headaches 
was also noted.  The veteran's headaches were also documented 
by private clinical treatment notes dated in July and August 
1946, indicating that he suffered from frequent headaches, 
and that he experienced neuralgia or numbness about the areas 
where the facial lacerations were incurred.  

The report of a subsequent VA rating examination of December 
1946 shows that the veteran had been diagnosed with a "mixed 
type" of psychoneurosis.  At that time, he had complained of 
experiencing frequent, sharp headaches which would worsen 
after physical exertion.  According to the veteran, headache 
medication did not relieve his symptoms.  He also complained 
of experiencing dreams of a morbid character, but did not 
indicate any other particular symptomatology.  The record 
reflects that he had undergone a subsequent VA rating 
examination in February 1948, in which he was diagnosed with 
a cerebral concussion by history, manifested by non-psychotic 
reaction.  At that time, the veteran continued to complain of 
experiencing recurrent headaches of varying severity, and 
which caused him to miss work on occasion.  

The veteran's complaints of experiencing headaches continued 
at least until May 1952 as shown in the report of a VA rating 
examination dated at that time.  The headaches complained of 
were characterized as "occipital in nature," and were 
associated with indefinite nausea, vomiting, and dizziness 
when bending over.  The record shows that the veteran did not 
undergo a further rating examination until August 1969.  
However, the report of that rating examination primarily 
addressed the veteran's leg and low back disorders, and did 
not contain any opinion as to headaches, or cerebral 
disorders.  Further, the August 1969 examination report did 
not reflect that the veteran had complained of experiencing 
headaches.  The August 1969 examination report is the most 
recent medical evidence of record.  

The Board has evaluated the foregoing, and must conclude that 
there is no objective medical evidence to establish a nexus 
or link between the any of the veteran's service-connected 
disabilities, or any other incident of his active service, to 
include headaches, to his cause of death.  In short, there is 
no evidence to suggest that the veteran's service-connected 
right leg or low back disabilities, his facial scarring or 
any other incident of his active service was the principal 
cause of his death.  In that regard, the Board emphasizes 
that the clinical record is devoid of any medical evidence 
for some 28 years, from the time of the last medical 
examination, in 1969, until 1997, when the veteran died.  The 
appellant was notified on several occasions that she should 
identify any such medical evidence, but failed to respond to 
the VA's queries.  

Moreover, there is no suggestion, in either the service 
medical records or the subsequent clinical treatment records 
and examination reports, that the veteran's service-connected 
disabilities were of such severity or were of such a nature 
as to share in the production of his ultimate death.  

In sum, there is no objective medical evidence to establish a 
causal link between the veteran's death and any service-
connected disability or incident of service.  As a lay 
person, lacking in medical training and expertise, the 
appellant is not competent to address an issue requiring an 
expert medical opinion, to include medical diagnoses or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, in light of the foregoing, the 
appellant's claim must be denied.  Further, as the 
preponderance of the evidence is against the appellant's 
claim, it follows that the doctrine of reasonable doubt is 
not for application.  See VCAA; 38 U.S.C.A. § 1155; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1999).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

